DETAILED ACTION
This office action is in response to applicant’s filing dated February 24, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3, 5-13, 17, 21, and 24-29 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 24, 2022.  Claim(s) 4, 14-16, 18-20, 22, and 23 were previously canceled. 
Applicants elected with traverse Group I, drawn to a liquid nicotine mouth spray formulation for oral mucosal delivery and fast onset nicotine craving relief, the mouth spray formulation being designed to adhere to the oral mucosa, and the mouth spray formulation being designed to utilize free nicotine base as both a source of nicotine and a source of pH regulating agent, wherein the mouth spray formulation does not contain any further pH regulating agent other than said free nicotine base as the elected invention and a formulation comprising water as the elected species in the reply filed on August 12, 2021.  The requirement is still deemed proper.  Claim(s) 8-11, 17, and 24-29 remain withdrawn.
Claims 1-3, 5-7, 12, 13, and 21 are presently under examination as they  relate to the elected species a nicotine spray formulation comprising water.

Priority
The present application is a 371 of PCT/DK2018/050337 filed on December 7, 2018, which claims benefit of foreign priority to DENMARK PA 2017 70927 filed on December 8, 2017.  The effective filing date of the instant application is December 8, 2017.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 21, 2021 and February 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monte (US 5,810,018, cited in the IDS filed August 25, 2020).
Regarding claims 1 and 21, Monte teaches a first spray solution was prepared by taking 80 milliliters (ml) of the stock solution of Example 1 (col 4, lines 60-62, Example 4) and Example 1 is two liters of a stock nicotine solution prepared by mixing together (col 4, lines 35-42):
Water 800.0 grams
Saccharine Na 20.0 grams
Disodium EDTA (100 ppm) 0.2 grams
Ethanol 960.0 grams
Nicotine (free base) 10.0 grams
Oil of peppermint q.s.
The composition taught by Monte contains no pH regulating agents.  Moreover, 2 L composition comprising 800 g of water is equivalent to a composition comprising 400g/L water or 40% water, which reads on a formulation comprising water in an amount of at least 20% by weight of the liquid formulation.  Moreover, Monte teaches the first spray solution of Example 4 was loaded into the spray container 11 and was used for a seven day period (Week #1) in place of cigarettes and cigars by the subject; whenever the subject desired a cigarette or cigar during Week #1, he sprayed fluid from container 11 into his mouth.  This reads on a liquid nicotine mouth spray for oral mucousal delivery.  Moreover, Monte teaches the nicotine and stimulant in the spray are each substantially absorbed into the individual’s body through the linings of the oral cavity.  This reads on the composition is designed to adhere to the oral mucosa.

Regarding claims 2 and 5-7, the 2 L composition of Monte comprises 10 grams of nicotine, which is equivalent to 5 g/L or 5 mg/ml.  MPEP 2112.01 states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  In the instant case, the instant claims require nicotine and water.   
The prior art does not explicitly teach the disclosed composition is provides a peak saliva concentration of nicotine of more than 0.5 mg/mL and a peak saliva pH of more than 7.5 during the first 120 seconds upon oral administration (instant claim 2) or the pH of instant claims 5-7. However, the above pharmacokinetic parameters depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish if the formulations comprising nicotine base and water taught by Monte does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Regarding claims 3 and 12, the 2 L composition of Monte comprises 10 grams of nicotine, which is equivalent to 5 g/L or 5 mg/ml.  MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of 5 mg/ml falls within the instant claimed ranges of claims 3 and 12 and thus anticipates the claimed ranges of claims 3 and 12.
Thus, the teachings of Monte anticipate the composition of claims 1-3, 5-7, 12, and 21.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monte (US 5,810,018, cited in the IDS filed August 25, 2020), further in view of Arnold (US 2017/0189388 A1).
Monte teaches all the limitations of claim 13 (see above 102 rejection), except wherein the nicotine is provided as a synthetic nicotine.
However, Arnold teaches a composition suitable for use in nicotine replacement therapy products includes a nicotine product that includes a synthetic nicotine that is substantially free of one or more contaminants and/or impurities normally associated with tobacco-derived nicotine (abstract); the nicotine currently used in NRT products is typically tobacco-derived, i.e., extracted from tobacco leaves; the nicotine extract is isolated in its semi-pure form along with many contaminants; many of these tobacco-derived nicotine contaminants have been shown to cause serious ailments for the human system, including cancer; tobacco-derived nicotine, even when purified to levels compliant with the USP monograph for purity, retains many of these contaminants, and thus even highly-purified tobacco-derived nicotine can be problematic for the consumer; in addition, these contaminates contribute to a less desirable consumer product, primarily due to foul taste and a malodorous characteristic of the products utilizing commercially available tobacco-derived nicotine extracts; these aspects of the tobacco-derived nicotine severely hamper the quality of NRT oral products such as sprays, strips, snuffs, chews, or gums; the contaminants, although sometimes in low concentrations, do get into the human system upon using traditional NRT products [0003].  
As such, since Monte teaches an liquid nicotine mouth spray comprising nicotine (free base) and water, and since Arnold teaches a nicotine product that includes a synthetic nicotine that is substantially free of one or more contaminants and/or impurities normally associated with tobacco-derived nicotine; that tobacco-derived nicotine even when purified to levels compliant with the USP monograph for purity, retains many of contaminants, and thus even highly-purified tobacco-derived nicotine can be problematic for the consumer, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include a synthetic nicotine as the nicotine in the compositions taught by Monte with an expectation of success, since the prior art establishes that synthetic nicotine is substantially free of one or more contaminants and/or impurities normally associated with tobacco-derived nicotine, thus resulting in the product of claim 13 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Monte describes a liquid carrier comprising nicotine, stimulant, and sequestering agent for reducing the incidence of cigarette smoking.  Monte teaches using a sequestering agent that binds metallic ions and acids, such as EDTA.  EDTA (ethylenediaminetetraacetic acid) is an acid and therefore a pH regulating agent. Accordingly, Monte does not teach or suggest "a liquid nicotine mouth spray formulation . . . the mouth spray formulation being designed to utilize free nicotine base as both a source of nicotine and a source of pH regulating agent, wherein the mouth spray formulation does not contain any further pH regulating agent," as recited in claims 1 and 21.  In Example 1, Monte teaches a stock solution comprising disodium EDTA. A review of the other examples indicates that all the exemplified nicotine-containing solutions include EDTA. Thus, Monte does not teach or suggest "a liquid nicotine mouth spray formulation . . . wherein the mouth spray formulation does not contain any further pH regulating agent," as recited in claims 1 and 21. Consequently, Monte does not disclose at least this element of claim 1.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that in the Examples of Monte cited above, Monte does not teach the presence of EDTA, it teaches the presence of EDTA disodium salt.  EDTA disodium salt is not an acid compound, it is a salt compound.  Moreover, in a review of the instant application, the specification defines “pH regulating agent”:
As used herein, the term "pH regulating agent" refers to agents, which active adjust and regulates the pH value of the solution to which they have been added or are to be added, including buffering agents. Thus, as used herein pH regulating agents are strong acids (i.e. acids that are completely dissociated in aqueous solution) and strong bases (i.e. bases that are completely dissociated in aqueous solution), acidic buffering agents and alkaline buffering agents, and nicotine. On the other hand, pH regulating agents does not including substances and compositions that can only affect the pH by dilution.  Furthermore, pH regulating agents does not include e.g. flavoring, fillers, etc. Within the present invention, nicotine is considered a pH regulating agent. In embodiments of the invention, pH regulating agents include acids and bases, including acidic buffering agents and alkaline buffering agents. As used herein, the term "buffering agent" is used interchangeably with "buffer" and refers to agents for obtaining a buffer solution. Buffering agents include acidic buffering agents, i.e. for obtaining a buffer solution with an acidic pH, and alkaline buffering agents, i.e. for obtaining a buffer solution with an alkaline pH.
EDTA disodium salt is NOT a strong acid or a strong base,  it is also not considered a buffer.  Thus, based on the definition identified in the instant application, EDTA disodium salt is not a pH regulating agent.
Furthermore, Monte teaches (See column 3 line 67 through column 4 line 10): Accordingly, in preparing liquid solutions containing nicotine in accordance with the invention, a sequestering agent such as EDTA incorporated into the liquid solution to reduce the combination of nicotine with acids and metallic ions. The sequestering agent combines with acids and metallic ions to prevent the bonding or attachment of nicotine to the acids and metallic ions to form salts. The sequestering agent also preferably does not combine with or alter the structure of nicotine in such a way to reduce the ability of nicotine to be absorbed through the mucous linings of the mouth.  It is clear from the above definition that EDTA disodium salt is a chelating agent and NOT a buffer or pH regulating agent.


Applicant argues:
Claims 2-3, 5-7, and 12 ultimately depend from independent claim 1. As discussed above, claim 1 is not anticipated by Monte, and is therefore allowable over the cited document. Therefore, claims 2-3, 5-7, and 12 are allowable over the cited document of record for at least their dependency from an allowable base claim, and also for the additional features that each recites

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Monte have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.



Applicant argues:
Arnold does not describe a formulation for use as a mouth spray. Moreover, Arnold does not teach or suggest making a mouth spray formulation without any pH regulating agents. Rather, Arnold teaches adjusting the pH composition to improve the taste or experience of nicotine gum or vaping liquid, or the feel or irritation of a transdermal nicotine delivery patch, by adding pharmaceutically acceptable acids such as pH adjusting agents. Arnold describes in detail the pH adjusting agents that can be used in the composition.  Accordingly, similar to Monte, Arnold does not teach or suggest "a liquid nicotine mouth spray formulation . . . the mouth spray formulation being designed to utilize free nicotine base as both a source of nicotine and a source of pH regulating agent, wherein the mouth spray formulation does not contain any further pH regulating agent," as recited in claim 1. Therefore, Arnold fails to remedy the deficiencies of Monte as noted above regarding independent claim 1. Therefore, claim 13 is allowable over the cited documents of record for at least its dependency from an allowable base claim, and also for the additional features that it recites.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Monte teaches a first spray solution was prepared by taking 80 milliliters (ml) of the stock solution of Example 1 (col 4, lines 60-62, Example 4) and Example 1 is two liters of a stock nicotine solution prepared by mixing together Water 800.0 grams, Saccharine Na 20.0 grams, Disodium EDTA (100 ppm) 0.2 grams, Ethanol 960.0 grams, Nicotine (free base) 10.0 grams, and Oil of peppermint q.s.  The composition taught by Monte contains no pH regulating agents.  The teachings of Arnold have been relied upon to establish that it was known in the art to include synthetic nicotine; that tobacco-derived nicotine even when purified to levels compliant with the USP monograph for purity, retains many of contaminants, and thus even highly-purified tobacco-derived nicotine can be problematic for the consumer.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include a synthetic nicotine as the nicotine in the compositions taught by Monte with an expectation of success, since the prior art establishes that synthetic nicotine is substantially free of one or more contaminants and/or impurities normally associated with tobacco-derived nicotine.
	
Conclusion
Claims 1-3, 5-7, 12, 13, and 21 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628